In an action to recover for work, labor and services, and for money alleged to have been expended by plaintiffs, on behalf of defendants, for the purchase of tools and equipment, defendants appeal from so much of an order as directs plaintiffs to furnish a bill of particulars, demanded by defendants, after the completion of the examination of the defendants, before trial. Order, ■ insofar as appealed from, affirmed, with $10 costs and disbursements; the examination to proceed on ten days’ notice. No opinion. Nolan, P. J., Carswell, Adel, MacCrate and Beldoek, JJ., concur.